Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a truck carrying member that couples a truck to a skateboard, the truck comprising a wheel axle, comprising: a base plate having a first mounting surface for coupling with the skateboard and a first pivoting surface, wherein the first mounting surface and the first pivoting surface form a first obtuse angle; a pivoting plate having a second mounting surface for coupling with the truck and a second pivoting surface, wherein the second mounting surface and second pivoting surface form a second obtuse angle; wherein the first pivoting surface and the second pivoting surface are rotatably coupled at a pivot comprising (i) a bolt about which the first and second pivoting surfaces rotate and (ii) a biasing member, that biases the pivoting plate from an off-center position to a center position relative to a longitudinal axis of the base plate; and wherein the second obtuse angle is less than the first obtuse angle such that the second mounting surface extends downward from the skateboard when the truck carrying member is attached to a bottom surface of the skateboard, the prior art does not disclose or render obvious, absent impermissible hindsight these limitations in combination with the biasing member being disposed circumferentially around the bolt as required by Claim 1.
Claims 2-14 depend from Claim 1.
Although the prior art discloses a truck carrying member that couples a conventional truck to a skateboard, the conventional truck comprising a wheel axle, comprising: a base plate having a first mounting surface for coupling with the skateboard and a first pivoting surface, wherein the first mounting surface and the first pivoting surface form a first obtuse angle; a pivoting plate having a second mounting surface for coupling with the truck and a second pivoting surface, wherein the second mounting surface and second pivoting surface form a second obtuse angle; wherein the first pivoting surface and the second pivoting surface are rotatably coupled at a pivot comprising (i) a bolt about which the first and second pivoting surfaces rotate and (ii) a biasing member that biases the pivoting plate from an off-center position to a center position relative to a longitudinal axis of the base plate , the prior art does not disclose or render obvious, absent impermissible hindsight these limitations in combination with wherein the second mounting surface of the pivoting plate has one or more screw holes for removably attaching the conventional truck, as required by Claim 15.
Claims 16-18 depend from Claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618